Name: Commission Regulation (EEC) No 1943/85 of 12 July 1985 amending Regulation (EEC) No 95/69 as regards certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations
 Date Published: nan

 No L 181 /34 Official Journal of the European Communities 13 . 7. 85 COMMISSION REGULATION (EEC) No 1943/85 of 12 July 1985 amending Regulation (EEC) No 95/69 as regards certain marketing standards for eggs purchases and sales of eggs by origin in order to enable effective monitoring to be carried out ; Whereas, in order to ensure uniform application of the provisions of Article 21 (c) of Regulation (EEC) No 2772/75, provision should be made for the continuous exchange of information between Member States and the Commission concerning monitoring ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2772/75 of 29 October 1975 on marketing standards for eggs ('), as last amended by Regulation (EEC) No 3341 /84 (2), and in particular Articles 18 ( 1 ) and 21 thereof, Whereas provisions for the implementation of marke ­ ting standards for hen eggs in shell were laid down in Commission Regulation (EEC) No 95/69 (3), as last amended by the Act of Accession of Greece ; whereas those provisions should be supplemented in accor ­ dance with the recent amendment to Regulation (EEC) No 2772/75 ; Whereas Article 18 ( 1 ) of Regulation (EEC) No 2772/75 requires that additional provisions be laid down concerning the conditions under which the recommended sell-by date may be indicated on small packs ; whereas it seems appropriate to relate that date to the quality criteria for eggs ; Whereas Article 21 (c) of Regulation (EEC) No 2772/75 provides that indications concerning the type of farming and the origin of eggs may be used only in accordance with rules determined at Community level ; Whereas, in view of current commercial practice, it seems unnecessary to provide for specific indications for the eggs of laying hens kept in batteries ; whereas, however, provision should be made for a limited number of indications for the eggs of hens not raised in batteries so as to avoid confusion amongst consu ­ mers as regards the principal non-battery production system ; whereas detailed rules should be laid down for ensuring the correct use of such indications and for monitoring such use ; Whereas the indications concerning the origin of eggs should refer to the region of production ; whereas packing centres which make use of these indications should be obliged to keep detailed records of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 95/69 is hereby amended as follows : 1 . After Article 9 , the following Articles are inserted : 'Article 10 The recommended sell-by date mentioned in Article 18 ( 1 ) (e) of Regulation (EEC) No 2772/75 is an indication of the last date eggs should be offered for sale to the consumer, after which there remains a reasonable storage period in the home. It shall be fixed in such a way that grade A eggs will retain the characteristics described in Article 7 of that Regula ­ tion until the end of that storage period when properly stored . The indication must be worded in such a way that the meaning of this date is clear. Article 11 1 . Small packs containing grade A eggs may carry one of the following terms, as appropriate, to indicate the type of farming as referred to in Article 21 (c) of Regulation (EEC) No 2772/75 : (a) Ã g fra fritgÃ ¥ende hÃ ¸ns", Eier aus Freilandhaltung", "Ã Ã Ã ³Ã ± Ã ¿Ã Ã ½Ã ¯Ã ¸Ã Ã ½ Ã ±ÃÃ  Ã µÃ ºÃ Ã Ã ¿Ã Ã ® Ã Ã µ Ã µÃ »Ã µÃ Ã ¸Ã µÃ Ã ¿ Ã Ã Ã Ã ¿ Ã ²Ã Ã Ã ºÃ ·Ã Ã ·Ã ", Free range eggs", Ã ufs de poules elevees en plein air  systÃ ¨me extensif", "Uova di allevamento all aperto  sistema estensivo", (') OJ No L 282, 1 . 11 . 1975, p . 56 . (2) OJ No L 312, 30 . 11 . 1984, p . 7. 0 OJ No L 13 , 18 . 1 . 1969 , p . 13 . Eieren van hennen met vrije uitloop  exten ­ sief systeem" ; 13 . 7. 85 Official Journal of the European Communities No L 181 /35 (b) "Ã g fra fritgÃ ¥ende hÃ ¸ns  intensivt system", Eier aus intensiver Auslaufhaltung", "Ã Ã Ã ³Ã ¬ Ã ¿Ã Ã ½Ã ¯Ã ¸Ã Ã ½ Ã ±ÃÃ  Ã µÃ ºÃ Ã Ã ¿Ã Ã ® Ã Ã µ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹ ­ Ã Ã ¼Ã ­Ã ½Ã ¿ Ã Ã Ã Ã ¿ Ã ²Ã Ã Ã ºÃ ·Ã Ã ·Ã ", Semi-intensive eggs", "CEufs de poules elevees en plein air", "Uova di allevamento all aperto", Eieren van hennen met vriie uitloop" ; (c) SkrabeÃ ¦g , Eier aus Bodenhaltung , "Ã Ã Ã ³Ã ¬ Ã ¿Ã Ã ½Ã ¯Ã ¸Ã Ã ½ Ã ±ÃÃ ¿ Ã µÃ ºÃ Ã Ã ¿Ã Ã ® Ã µÃ ´Ã ¬Ã Ã ¿Ã Ã ", "Deep litter eggs , "CEufs de poules elevees au sol", Uova di galline allevate al suolo , Scharreleieren : (d) Ã g fra volierehÃ ¸nsehold , "Eier aus Volierenhaltung", "Ã Ã Ã ³Ã ¬ Ã ¿Ã Ã ½Ã ¯Ã ¸Ã Ã ½ Ã ±ÃÃ  Ã µÃ ºÃ Ã Ã ¿Ã Ã ® Ã Ã µ Ã ¸Ã ¬Ã »Ã ±Ã ¼Ã ¿ Ã ¼Ã µ Ã ºÃ »Ã ¹Ã ¼Ã ±Ã ºÃ Ã Ã  Ã Ã ºÃ ±Ã Ã Ã Ã  Ã ´Ã ¬ÃÃ µÃ ´Ã ¿", Perchery eggs (Barn eggs) , "Ã ufs de poules elevees en voliere", Uova di galline allevate in voliera , number allotted to each centre. Any alteration to that list shall be communicated to the other Member States and to the Commission at the beginning of each quarter of the calendar year. 4 . Eggs as referred to in paragraph 1 (a), (b), (c) and (d) shall be delivered to packing centres in containers bearing one of the terms mentioned in paragraph 1 (a), (b), (c) or (d) in one or more Community languages . Deliveries shall be identi ­ fied by name and address of producer, type, number or weight of eggs and date of delivery, and up-to-date records thereof 'shall be kept at the packing centre. 5 . Eggs as referred to in paragraph 1 (a), (b), (c) or (d) shall be graded and packed only on days indi ­ cated at least one working day in advance to the competent authority of the Member State. During storage, grading and packing they shall be clearly separated from any other eggs. 6 . Packing centres as referred to in paragraph 2 shall keep separate records of sales of small packs marked in accordance with paragraph 1 (a), (b), (c) or (d), including name and address of buyer, number of packs, number and/or weight of eggs sold by grade of weight and date of delivery. Instead of keeping records, they may however, keep files of invoices or delivery notes marked as indicated in 1 (a), (b), (c) or (d). 7 . Large packs containing small packs marked in accordance with paragraph 1 (a), (b), (c) or (d) shall bear one of the following indications : "FREE RANGE EGGS" "SEMI-INTENSIVE EGGS" "DEEP LITTER EGGS" "PERCHERY EGGS (BARN EGGS)". 8 . The forms of wording referred to in para ­ graphs 1 and 7 shall be affixed at least in the language or languages of the Member State in which retailing or any other use takes place. 9 . These provisions shall apply without prejudice to national technical measures going beyond the minimum requirements given in the Annex, which are applicable only to producers of the Member State concerned, provided that they are compatible with Community law and are in conformity with the common marketing standards for eggs. 10 . The national measures referred to in para ­ graph 8 shall be communicated to the Commission in accordance with Article 30 of Regulation (EEC) No 2772/75 . "Eieren van in volieres gehouden hennen". The terms given in (a), (b), (c) and (d) may be used only for eggs produced in poultry enterprises meeting the criteria set out in the Annex. 2 . Packing centres authorized to use the terms referred to in paragraph 1 (a), (b), (c) and (d) shall be subject to special registration in accordance with Article 2. They shall keep a separate record, by type of farming :  of the names and addresses of the producers of such eggs, who shall be registered following an inspection by the competent authority of the Member State,  at the request of this authority the number of laying hens kept by each producer. The said producers shall subsequently be inspected regularly. They shall keep current records of the number of laying hens by type of poultry system, showing also the number of eggs produced and delivered and the names of the purchasers . 3 . Each Member State shall provide the other Member State and the Commission with a list of the packing centres in its territory thus registered, showing their names and addresses and the code No L 181 /36 Official Journal of the European Communities 13 . 7. 85 4. Large packs containing small packs marked with the terms referred to in paragraph 1 shall bear the same terms . Article 13 1 . Each Member State shall report to the other Member States and to the Commission :  the monitoring methods applied for the imple ­ mentation of this Regulation,  annually, before 1 April , the average number of laying hens present ('), the number or weight of eggs delivered as recorded in accordance with Article 11 (2) and (4) as well as the number or weight of eggs sold, as recorded in accordance with Article 11 (6), in the previous calendar year. 2. The checks carried out in the Member States shall be discussed, on a regular basis, in accordance with the procedure laid down in Article 18 of Regulation (EEC) No 2771 /75. 11 . At any time and at the request of the Commission, Member States shall provide all the information necessary for assessing the compati ­ bility of the measures referred to in this Article with Community law and their conformity with the common marketing standards for eggs. Article 12 1 . In order to indicate the origin of eggs on small packs in accordance with Article 21 (c) of Regulation (EEC) No 2772/75, terms may be used which refer to the Member State and/or to an administrative or other region, defined by the competent authority of the Member State in which the eggs were produced. 2. Packing centres which make use of the terms referred to in paragraph 1 shall keep a detailed record of deliveries by origin , showing name and address of the producer, number or weight of eggs and date of delivery. The producer shall keep current records of the number of laying hens, showing also the number of eggs produced and delivered. 3 . Packing centres as referred to in paragraph 2 shall keep separate records of sales of small packs marked with the terms referred to in paragraph 1 , including name and address of buyer, number of packs, number or weight of eggs sold and date of delivery. Instead of keeping records, they may however keep files of invoices or delivery notes marked as indi ­ cated in paragraph 1 . (') Average number of laying hens present = number of hens placed x laying weeks 52/ 2. Articles 10 to 16 are renumbered 14 to 20 . 3 . The Annex to this Regulation is added. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 July 1985. For the Commission Frans ANDRIESSEN Vice-President 13 . 7. 85 Official Journal of the European Communities No L 181 /37 ANNEX 'ANNEX Minimum criteria to be met by poultry enterprises producing eggs as referred to in Article 11 ( 1 ) (a), (b), (c) and (d) (a) Eggs in small packs bearing the words "Free range eggs" must be produced in poultry enterprises in which :  hens have continuous daytime access to open-air runs,  the ground to which hens have access is mainly covered with vegetation,  the maximum stocking density is not greater than 1 000 hens per hectare of ground available to the hens or one hen per 10 m2,  the interior of the building must satisfy the conditions specified in (c) or (d). (b) Eggs in small packs bearing the words "Semi-intensive eggs" must be produced in poultry enter ­ prises in which :  hens have continuous daytime access to open-air runs,  the ground to which hens have access is mainly covered with vegetation,  the maximum stocking density is not greater than 4 000 hens per hectare of ground available to the hens or one hen per 2,5 m2,  the interior of the building must satisfy the conditions specified in (c) or (d). (c) Eggs in small packs bearing the words "Deep litter eggs" must be produced in poultry enterprises in which :  the maximum stocking density is not greater than seven hens per square metre of floor space available to the hens,  at least a third of this floor area is covered with a litter material such as straw, wood shavings, sand or turf,  a sufficiently large part of the floor area available to the hens is used for the collection of bird droppings. (d) Eggs in small packs bearing the words "Perchery eggs" (Barn eggs) must be produced in poultry enterprises in which : -  the maximum stocking density is not greater than 25 hens per square metre of floor space in that part of the building available to the hens,  the interior of the building is fitted with perches of a length sufficient to ensure at least 1 5 cm of perch space for each hen .'